DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim states: “a testing interface comprising a number of instructions which update based on a user interaction with a vehicle…” It is not clear what is being updated in the claim. It is not clear how the testing interface with instructions has to do with the vehicle. Since claims 2-10 depend from claim 1, they also ae rejected for the above reason.
Claim 5 recites the limitation "the tester user interface" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Further, it is also unclear what the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petruccelli (US Pub No 2016/0077159).

    PNG
    media_image1.png
    510
    525
    media_image1.png
    Greyscale

Regarding claim 1, Petrucelli discloses [see Fig. 3] a battery tester (battery monitor 12) comprising a computing device (computing device 14) and a screen [not shown but see paragraphs [0038], lines 6-7] and [0040], lines 9-11 for details], the computing device (14) being

interaction with a vehicle (vehicle 8), and wherein selection of an icon in the first interface (134 or 234) corresponding to a test condition displays the testing interface (134 or 234) [see paragraphs [0058]-[0059] for details]; and a results interface (input/output interface 124 or 224), having a three-stage top navigation and summary, the three-stage top navigation for reporting battery health metrics, wherein completion of the testing interface (134 or 234) displays a results interface (124 or 224) [see paragraphs [0055]-[0058] for details].
Regarding claim 2, Petrucelli discloses wherein the one or more selections of the three stage top navigation comprises a cranking result or a charging result [see paragraphs [0057]-[0059] for details].
Regarding claim 3, Petrucelli discloses wherein selection of one or more selections of the three-stage navigation presents a battery replacement recommendation [see paragraph [0062] for details].
Regarding claim 4, Petrucelli discloses wherein selection of one or more selections of the three-stage navigation provides a testing results summary interface [see paragraphs [0055]-[0058] for details].

Regarding claim 6, Petrucelli discloses a vehicle record interface, the vehicle record interface having a plurality of fields for inputting vehicle information, wherein the vehicle record interface may be populated by a user or tester-obtained data [see paragraphs [0030]-[0031] for details].
Regarding claim 7, Petrucelli discloses wherein the battery tester is sized to be held one-handed [see paragraph [0027], last lines (e.g. cellular phone)]. 
Regarding claim 8, Petrucelli discloses wherein the one or more selections of the three stage top navigation comprises a cranking result [see paragraphs [0057]-[0059] for details].
Regarding claim 9, Petrucelli discloses wherein selection of one or more selections of the three-stage navigation presents a battery replacement recommendation [see paragraph [0062] for details].
Regarding claim 10, Petrucelli discloses wherein viewing of the testing results summary interface may be achieved by scrolling downward on the tester user interface [see paragraphs [0055]-[0058] for details].
Regarding claim 11, Petrucelli discloses a method for improved battery health data capture and display, the method comprising: holding a battery tester (battery monitor 12) [see paragraph [0027], last line (e.g. cellular phone)], the battery tester (12) having a screen [not shown but see paragraphs [0038], lines 6-7] and [0040], lines 9-11 for details] displaying a user interface (user interface 126 or 226) [see paragraphs [0035]-[0036] for details]; selecting [via 
Regarding claim 12, Petrucelli discloses populating on the user interface (126 or 226) a vehicle information interface, the vehicle information interface optionally being populated by manual entry. [see paragraphs [0030]-[0031] for details].
Regarding claim 13, Petrucelli discloses wherein the battery tester is sized to be held one-handed [see paragraph [0027], last lines (e.g. cellular phone)].
Regarding claim 14, Petrucelli discloses wherein the user interface (126 or 226) is vertically-oriented.
Regarding claim 15, Petrucelli discloses wherein the battery tester (12) screen is a touchscreen [see paragraph [0038] for details].
Regarding claim 16, Petrucelli discloses a method for displaying battery health information on a graphical user interface (user interface 126 or 226), the method comprising: providing a touchscreen [not shown but see paragraphs [0038], lines 6-7] and [0040], lines 9-11 for details] on a battery tester (battery monitor 12), the touchscreen displaying a user interface (user interface 126 or 226) [see paragraphs [0035]-[0036] for details]; displaying on the user interface (126 or 226) [via data bus 220] a testing interface (CPU 122 or 222) which dynamically updates based on the completion of one or more testing steps [see paragraphs [008]-[0059] for details]; upon completion of one or more tests, displaying on the user interface (126 or 226) [via data bus 2220) a results interface (input/output interface 124 or 224) having a three-stage navigation and health summary, the three-stage top navigation corresponding to different battery health information [see paragraphs [0054]-[0058] for details]; selecting on the user interface (126 or 226) one or more selections of the three-stage top navigation to display a results summary and recommendation regarding battery health [see paragraphs [0055]-[0058] for details].
Regarding claim 17, Petrucelli discloses wherein the battery tester is sized to be held one-handed [see paragraph [0027], last lines (e.g. cellular phone)].
Regarding claim 18, Petrucelli discloses wherein the user interface (126 or 226) is vertically-oriented.
Regarding claim 19, Petrucelli discloses wherein the one or more selections of the three stage top navigation comprises a cranking result [see paragraphs [0057]-[0059] for details].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eshleman et al (US Pub No. 2021/0276450) -  The device has a battery monitoring system comprising batteries to power electrical components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858